CoeRioan, J.
Appellant, State Farm & Casualty Company, maintains that the suit against its insured, Pildner, is excluded from coverage under its homeowner’s policy because the injury suffered by the appellee Bryan was intentionally inflicted by the insured. Appellant urges that the insured’s conviction of the crime of intentional wounding is admissible to prove the exclusion from coverage, and appellant asks, therefore, that this court declare that- ap*104pellant is not obligated to defend the insured in the suit giving rise to this action.
It is not necessary for this court to consider the question of the admissibility of the insured’s conviction of “intentional wounding.” The duty of an insurer, under a policy of liability insurance, to defend an action against an insured is dependent upon the scope of the allegations of the complaint in the action against the insured. Where the allegations of the complaint bring the action within the coverage of the policy, the insurer is required to defend, regardless of the ultimate outcome or its liability to the insured. Motorists Mutual v. Trainor (1973), 33 Ohio St. 2d 41; Lessak v. Metropolitan Cas. Ins. Co. (1958), 168 Ohio St. 153; Socony-Vacuum Oil Co. v. Continental Cas. Co. (1945), 144 Ohio St. 382; Bloom-Rosenblum-Kline Co. v. Union Indemnity Co. (1929), 121 Ohio St. 220.
In the present case, the Bryans’ complaint alleges only negligent injury. Appellant admits that liability for negligent injury is within the scope of coverage under the terms of its homeowner’s policy, and appellant has a duty to defend the insured in that action. The Court of Common Pleas was, therefore, correct in dismissing appellant’s complaint for declaratory judgment for failure to state a claim upon which relief can be granted, since no facts giving rise to a justiciable controversy were presented in the complaint.
The judgment of the Court of Appeals is, therefore, reversed.

Judgment reversed.

0 ’Neill, C. J., Herbert, Stern, Celebrezze, W. Brown and P. Brown JJ., concur.